DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on July 25, 2022.  As directed by the amendment, Claims 1 and 10-16 have been amended.  Claims 6-7 have been canceled.  Claims 1-5 and 8-20 are allowable over the prior art.
Regarding the previous Office Action filed April 26, 2022:
Applicant has resolved all objections to the claims.  Therefore, the objections have been withdrawn.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 102.  Therefore, those rejections have been withdrawn.  See Reasons for Allowance below for more details.  It is noted that the Reasons for Allowance are similar to the reasons for indication for Allowable Subject Matter in the previous Office Action.
Reasons for Allowance
Claims 1-5 and 8-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a system for an airflow sensor assembly for a medical gas flow device, comprising: an airflow passage having a flexible reed positioned therein, a planar surface of the flexible reed extending into a flow path of airflow through the airflow passage; a strain gauge coupled to the planar surface of the flexible reed; a first port coupled to the air flow passage upstream of the flexible reed and a second port coupled to the air flow passage downstream of the flexible reed; and a differential pressure transducer fluidically coupled to a first side of the flexible reed via the first port and to a second side of the flexible reed via the second port.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1 above.
Claim 10 discusses a method for a medical gas flow device, comprising: adjusting a flow control valve based on one or more of a first air flow rate and a second air flow rate responsive to a difference between the first air flow rate and the second air flow rate being less than a first threshold, the first air flow rate determined based on a pressure across a reed of an air flow sensor assembly and the second air flow rate determined based on a deflection of the reed. The prior art does not anticipate and/or make obvious the claimed invention of Claim 10 above.
Claim 17 discusses a system for a medical gas flow device, comprising: one or more ventilation systems configured to be coupled to a patient breathing circuit via a patient delivery passage; an air flow sensor positioned in the patient delivery passage, the air flow sensor including a pressure transducer coupled across a reed and a strain gauge coupled to the reed; and a controller including instructions that cause the controller to: determine a first air flow rate through the patient delivery passage based on an output from the pressure transducer; and correct the first air flow rate based on an output from the strain gauge.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 17 above.
Claims 2-5, 8, 9, 11-16, and 18-20 are allowable due to their dependency on Claims 1, 10, and 17.
Several prior art similar to the claimed invention are discussed below.
Jungkeit (English Machine Translation of DE 3044219A1 provided by Espacenet) discusses a device for measuring flow rates of gases or liquids using strain gauges and a deformable body.  Regarding Claim 1, Jungkeit does not disclose a differential pressure transducer that is coupled to both sides of the reed via ports.  Jungkeit is a simple flow meter that utilizes the strain gauges already as the apparatus for measuring the flow.  It would be unreasonable to add a differential pressure transducer to an already simple apparatus as there is no motivation to add the differential pressure transducer.  There is nothing in Jungkeit that hints at adding additional sensors.  Therefore, Jungkeit does not disclose the claimed invention of Clam 1.  Regarding Claim 10, similar to previous arguments, Jungkeit is a simple flow meter device.  There is nothing in Jungkeit that indicates a flow control valve or the determination of two different flow rates.  Though Jungkeit does measure a flow rate based on a deflection of a reed, Jungkeit does not measure a different flow rate based on a pressure across a reed.  The instant invention requires two specific and different flow rates which Jungkeit fails to discuss about.  Therefore, Jungkeit does not disclose the claimed invention of Claim 10.  Regarding Claim 17, similar to previous arguments, Jungkeit lacks many of the claimed features as Jungkeit is not directly tied to a medical ventilator.  Additionally, Jungkeit does not have a pressure transducer that is coupled across a reed.  As explained in previous arguments, there is no reason for Jungkeit to have this transducer across the reed to measure the differential pressure when the reed already measures the flow rate.  Therefore, Jungkeit does not disclose the claimed invention of Claim 17.
Ding (US 2014/0190579) discusses a mass flow controller with a first flow meter and a second flow meter.  An indication is made when a difference between a flow rate from the first flow meter and a flow rate from the second flow meter exceeds a threshold.  The threshold being exceeded indicates one of the flow meters is inaccurate and should be further tested (Ding: paragraph 0046).  Regarding Claim 1, although Ding mentions about two different kinds of flow meters, Ding makes no mention about a flow meter utilizing a strain gauge or a reed.  Additionally, Ding does not mention anything about the differential pressure transducer being on both sides of the reed.  Ding depicts the two flow meters on two opposite sides of a valve far away from each other.  The two flow meters are not combined or integrated within the same area.  Even if Ding was modified to have such a configuration, there would be no motivation to do so.  Therefore, Ding does not disclose the claimed invention of Claim 1.  Regarding Claim 10, similar to the previous arguments, Ding does not mention anything about a strain gauge or reed.  Though Ding does compare two different flow rates, the origins of these two different flow rates are not from a differential pressure across a reed or a deflection of the reed.  Even if Ding was to be modified to have a strain gauge/reed as a flow meter, there would be no way for Ding to measure a differential pressure across the reed, particularly since the two flow meters of Ding are spaced far away from each other.  As stated before, there is no motivation to have these flow meters positioned in the same spot.  Therefore, Ding does not disclose the claimed invention of Claim 10.  Regarding Claim 17, similar to the previous arguments, Ding makes no mention of a pressure transducer coupled across a reed or a strain gauge coupled to the reed.  There is no motivation to have these components within the device.  Therefore, Ding does not disclose the claimed invention of Claim 17.
Stupecky (US 5,038,621) discusses a flow meter with a variable area obstruction in the conduit with inputs positioned on opposite sides of the obstruction to measure fluid pressure differential across the obstruction.  Regarding Claim 1, Stupecky lacks the strain gauge/reed that is supposed to be in between the two ports of the differential pressure transducer.  Stupecky merely has an obstruction/flap that moves and opens up the passage depending on the flow rate.  This flap is a simple component with no additional electrical components.  There is no motivation to add strain gauges or electrical components to the flap since the flap plays a specific role in the functionality of the differential pressure transducer by assisting the measurement of pressure on both sides of the flap.  Having a strain gauge on the flap would be unnecessary as the device already can measure the flow across the passage via the differential pressure transducer.  Additionally, adding these electrical components to the flap would unreasonably complicate the system and would make the device inoperable.  Therefore, Stupecky does not disclose the claimed invention of Claim 1. Regarding Claim 10, similar to previous arguments, Stupecky makes no mention of comparing two different flow rates coming from two different flow meters.  Stupecky has only one flow meter (the differential pressure transducer) and thus, has only one flow rate.  There is no reason to add another flow meter (the strain gauge) and there is no motivation to further complicate the apparatus with an additional electrical component.  Therefore, Stupecky does not disclose the claimed invention of Claim 10.  Regarding Claim 17, similar arguments are applied from the previous arguments of Claim 10.  Stupecky mentions nothing about strain gauges and it is unreasonable to complicate the apparatus with additional electrical components.  Therefore, Stupecky does not disclose the claimed invention of Claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785